291 F.2d 752
Marjorie F. SNODGRASSv.PRUDENTIAL INSURANCE COMPANY OF AMERICA, a corporation.
No. 6603.
United States Court of Appeals Tenth Circuit.
June 5, 1961.

Appeal from the United States District Court for the District of Utah.
John Moore Williams, Salt Lake City, Utah, for appellant.
Grant H. Bagley, Salt Lake City, Utah, for appellee.
Before MURRAH, Chief Judge, and BRATTON and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed June 5, 1961, on motion of appellee for failure of appellant diligently to prosecute same.